Warner, Judge.
This was a certiorate from a Justice’s Court, and on the hearing thereof in the Superior Court the certiorari was dismissed, but on what special ground the Court dismissed it does not appear. On looking into the record it appears that the certiorari was sanctioned by the presiding Judge on the 5th day of March, 1869. There is no evidence in the record of any written notice having been given of the sanction of the writ of certiorari as required by the 3987th section of the Code, and therefore the certiorari was properly dismissed by the Court below on that ground. In Turner vs. Collins, 8th Georgia Reports, 252, this Court held, that it was the uniform determination of the Court not to look out of the paper’s to inquire into any fact, but whatever fact there appears will be taken to be true, and if it does not appear in writing, it does not exist. The certificate of the Judge to the bill of exceptions is the writ of error to bring up a case from the Superior Court to this Court, and the ten days’ notice of the signing and certifying the same has always been required to appear on the record. The sanction of the certiorari by the presiding Judge is the writ of error which brings up the case from the Justice’s Court to the Superior Court, and the written notice of such sanction should appear on the record, otherwise, it will be presumed not to have been given.
Judgment affirmed.